The appellant herein has filed a petition for a rehearing of this appeal upon the ground that the appeal was only from such portion of the verdict as allowed punitive damages, and that the judgment of this Court should have been a modification of the judgment to that extent, and not an order for a new trial nisi. The position of the appellant is sustained. Salley v. Railroad Co.,79 S.C. 388; 60 S.E., 938; Ellison v. Railroad Co., 94 S.C. 431;77 S.E., 723; 78 S.E., 231; DeLeach v. RailroadCo., 106 S.C. 155; 90 S.E., 701; Calhoun v. RailroadCo., 106 S.E., 781. The agreed case shows:
"The appellant now appeals to the Supreme Court from so much of the verdict and judgment as awarded punitive damages to the respondent, and asks that the verdict and *Page 4 
judgment in so far as punitive damages are concerned be set aside and vacated. The appellant by this appeal makes no question as to the verdict for $8,000 actual damages, and only appeals from the verdict and judgment for punitive damages. The appellant does not ask for a new trial, but does ask that the verdict and judgment for $12,000 punitive damages be reversed, set aside, and vacated by this Court."
The argument for the respondent states:
"Defendant appeals to this Court only as against punitive damages awarded plaintiff, and upon the legal ground that under the law the defendant, Director General, as Agent of Railroads, cannot be sued for willfulness, and therefore no recovery, verdict, or judgment can be had against him for punitive damages. And this is the whole question presented by this appeal."
It is ordered that the judgment at the foot of the opinion which has been filed be stricken out, and the following substituted in lieu thereof:
The judgment of this Court is that so much of the judgment of the Circuit Court as is for $8,000 actual damages be affirmed, and that so much of the judgment as is for $12,000 punitive damages be reversed.